Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell G. Mottley on February 9, 2021.
The application has been amended as follows: 
CLAIMS
1.    	(Currently Amended)  A freezer for biosanitary and cytotoxic waste, comprising:
-    an inner space, which houses a waste container,
-    a front door configured to swing on a vertical axis away from the inner space, through which the waste container in the inner space is inserted or removed therefrom,
-    an upper door configured to swing away from the inner space on a horizontal axis, through which waste is poured into the waste container when the upper door is opened,
-    a cooling means,
-    an inner space temperature control means, and
-    an air purifier that simultaneously treats [[an ]]air streams coming from the inner 
wherein the air purifier is mounted on an exterior sidewall of the freezer, the air purifier having a housing comprising [[an]]a horizontal upper air inlet and a vertical front air inlet and a purified air outlet disposed laterally opposite of the horizontal upper air inlet, wherein, the upper air inlet is oriented towards the upper door and arranged to draw an upper air stream from the inner space by way of the upper door being opened and the front air inlet is oriented towards the front door and arranged to draw a front air stream from the inner space by way of the front door being opened; wherein the upper air stream and the front air stream are collectively transferred within an interior of the housing to the purified air outlet such that treated purified air is discharged underneath the housing.
2.    	(Currently Amended) The freezer according to claim 1, wherein the exterior sidewall on which the air purifier is mounted is a left sidewall on the outside of the freezer, when a user is facing the front door.
5.    	(Currently Amended) The freezer according to claim 1, wherein the air purifier treats the air streams coming from the inner space by photocatalysis.
6.    	(Currently Amended) The freezer according to claim 5, wherein the photo-catalyst used in the photocatalysis is titanium dioxide (TiO2).
7.    	(Currently Amended) The freezer according to claim 6, wherein the air purifier comprises a matrix of titanium dioxide (TiO2) irradiated by ultraviolet (UV) lamps.
9.    	(Currently Amended) A freezer for biosanitary and cytotoxic waste, comprising:
	an inner space;
a temperature control device configured to regulate a temperature of the inner space between 0° C to -25° C; 
a front door configured to pivot on a vertical axis away from the inner space; 
an upper door configured to pivot away from the inner space on a horizontal axis; and
an air purifier being mounted on an exterior sidewall of the freezer; 
wherein the air purifier includes a housing having [[an]]a horizontal upper air inlet, a vertical front air inlet, and a purified air discharge outlet disposed laterally opposite of the horizontal upper air inlet; wherein the upper air inlet is disposed towards the upper door and arranged to draw an upper air stream from the inner space when the upper door is in an opened position, and the front air inlet is disposed towards the front door and arranged to draw a front air stream from the inner space when the front door is in an opened position;
wherein the upper air stream and the front air stream are collectively transferred within an interior of the housing to an interior matrix of titanium dioxide and UV lamps configured to treat chemical and biological particulate contaminants emanating from the inner space to a carbon dioxide and water vapor mixture so as to discharge the mixture through the purified air discharge outlet underneath the air purifier.
12.    (Currently Amended) The freezer according to claim 9, wherein the exterior sidewall on which the air purifier is mounted is located opposite of the vertical axis on which the front door pivots.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774